DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cross Reference to Related Applications
2.	This application is a continuation of International Application No. PCT/CN2019/071531, filed on 01/14/2019, claims the priority benefit of Chinese Patent Application No.201810089649.3, filed on on 01/30/2018, the full disclosure of which is incorporated herein by reference. 
Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

        Claims status
4.	This office action is a response to an application filed on 07/24/2020 in which claims 1-20 are pending for examination.

           Drawings
5.	The Examiner contends that the drawings submitted on 07/24/2020 are acceptable for examination proceedings.

Information Disclosure Statement
6.	The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 07/24/2020.

		Statement of Substance of Interview 
7.	Examiner initiated the interview regarding a compact prosecution and discussed the allowable subject matter related with claims 1, 6, 11 and 16. Applicant’s representative agreed to amend claims 1, 6, 11 and 16 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1, 6, 11 and 16 are be allowable with the examiner’s amendment.

   Examiner’s Amendment
8. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR1.312. To ensure consideration of such an amendment, it MUST be submitted no later than thepayment of the issue fee. Examiner's Amendments to claims 1, 6, 11 and 16 were authorized by Applicant's representative Zheng LIU during the examiner-initiated interview conducted on 01/17/2022.
9. The application has been amended as follows:
1. (Currently Amended) A method in a first-type communication node for wireless communications, comprising: 
receiving first information and second information; 
transmitting a first radio signal; 
and monitoring a first signaling in a first time window; 

a bit output by a first bit block through channel coding is used to generate the first radio signal, the first bit block carries a first identity, a second identity is used for monitoring the first signaling, and the first bit block comprises a positive integer number of bit(s); 
the first identity is different from the second identity or the first identity is the same as the second identity, wherein the second identity being used to generate a scrambling code for the bit output by the first bit block through channel coding when the first identity is different from the second identity 
the first information, the second information, the first radio signal and the first signaling are all transmitted via an air interface.

6.(Currently Amended) A method in a second-type communication node for wireless communications, comprising: 
transmitting first information and second information; 
receiving a first radio signal; and 

wherein the first information is used to determine a time length of the first time window, a time interval between an end of a transmission of the first radio signal and a start of the first time window is a first time interval, and the second information is used to determine a time length of the first time interval; 
a bit output by a first bit block through channel coding is used to generate the first radio signal, the first bit block carries a first identity, a second identity is used for monitoring the first signaling, and the first bit block comprises a positive integer number of bit(s); 
the first identity is different from the second identity or the first identity is the same as the second identity, wherein the second identity being used to generate a scrambling code for the bit output by the first bit block through channel coding when the first identity is different from the second identity 
the first information, the second information, the first radio signal and the first signaling are all transmitted via an air interface.

11.(Currently Amended) A first-type communication node for wireless communications, comprising: 

wherein the first information is used to determine a time length of the first time window, a time interval between an end of a transmission of the first radio signal and a start of the first time window is a first time interval, and the second information is used to determine a time length of the first time interval; 
a bit output by a first bit block through channel coding is used to generate the first radio signal, the first bit block carries a first identity, a second identity is used for monitoring the first signaling, and the first bit block comprises a positive integer number of bit(s); 
the first identity is different from the second identity or the first identity is the same as the second identity, wherein the second identity being used to generate a scrambling code for the bit output by the first bit block through channel coding when the first identity is different from the second identity 
the first information, the second information, the first radio signal and the first signaling are all transmitted via an air interface.

 A second-type communication node for wireless communications, comprising: 
a first transmitter, transmitting first information and second information; 
a second transceiver, receiving a first radio signal; and 
a second transmitter, transmitting a first signaling in a first time window; wherein the first information is used to determine a time length of the first time window, a time interval between an end of a transmission of the first radio signal and a start of the first time window is a first time interval, and the second information is used to determine a time length of the first time interval; 
a bit output by a first bit block through channel coding is used to generate the first radio signal, the first bit block carries a first identity, a second identity is used for monitoring the first signaling, and the first bit block comprises a positive integer number of bit(s); 
the first identity is different from the second identity or the first identity is the same as the second identity, wherein the second identity being used to generate a scrambling code for the bit output by the first bit block through channel coding when the first identity is different from the second identity 


Allowable Subject Matter
10.	Claims 1-20 are allowed. The following is an Examiner's statement of reasons for allowance: all the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“wherein the first information is used to determine a time length of the first time window, a time interval between an end of a transmission of the first radio signal and a start of the first time window is a first time interval, and the second information is used to determine a time length of the first time interval; and a bit output by a first bit block through channel coding is used to generate the first radio signal, the first bit block carries a first identity, a second identity is used for monitoring the first signaling, and the first bit block comprises a positive integer number of bit(s)” in combination with other limitations as specified in claims 1, 6, 11 and 16.
Note that the first closest prior art, Lee et al. (US 2013/0034071 A1), hereinafter Lee teaches: receiving first information and second information (Fig. 7, paragraph [0107], resource information (i.e., SR resource information) required for a shared dedicated scheduling request (D-SR) and resource information (i.e., CB resource information) of a contention based uplink channel); transmitting a first radio signal (Fig. 7, paragraph [0110],  UL data to be transmitted); monitoring a first signaling in a first time window (paragraph [0080], perform blind decoding on a PDCCH signal including related information); the first information, the second information, the (paragraph [0107], resource information (i.e., SR resource information) required for a shared dedicated scheduling request (D-SR) and resource information (i.e., CB resource information) of a contention based uplink channel).
Note that the second closest prior art, Wu et al. (US 2018/0048164 A1), hereinafter Wu teaches: a time interval between an end of a transmission of the first radio signal and a start of the first time window is a first time interval (Fig. 4, paragraph [0069], control information carried by the physical downlink channel, and the control information includes a time interval indication), and the second information is used to determine a time length of the first time interval (Fig. 4, paragraph [0069], information of uplink resource associated with a starting subframe of a scheduling window based on the time interval indication and an ending subframe of the physical downlink channel).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 




Citations of Pertinent Prior Art 
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Papasakellariou et al. (US 11,057,921 B2) entitled: "Method For Controlling Downlink HARQ In Wireless Communication System And Device" 
• Cirik et al. (US 10,863,570 B2) entitled: "Beam Selection In Beam Failure Recovery Request Retransmission"
• Xia et al. (US 2020/0280972 A1) entitled: "Method For Monitoring Downlink Control Channel And Related Apparatus"
• Suzuki at al. (US 9,271,285 B2) entitled: "Mobile Station Apparatus, Base Station Apparatus, Radio Communication System, And Integrated Circuit"
• Chang (US 9,125,218 B2) entitled: "Method Of Handling Random Access Procedure On Primary Cell When Random Access Procedure On Secondary Cell Is Ongoing Or About To Start"
• Ouchi (US 2014/0247796 A1) entitled: "Terminal Apparatus, Communication System, Base Station Apparatus, And Communication Method"
• Larrson at al. (US 2013/0010711 A1) entitled: "Random Access With Primary And Secondary Component Carrier Communications"

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414